                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION
:628,QYHVWPHQWV//&GED%UD]RV                   Case No.: 6:20-cv-00812-ADA;
/LFHQVLQJDQG'HYHORSPHQW                                      6:20-cv-00813-ADA;
vs.                                                            6:20-cv-00814-ADA;
                                                               6:20-cv-00815-ADA;
Juniper Networks, Inc.
                                                               6:20-cv-00902-ADA;
                                                               6:20-cv-00903-ADA
                        MOTION FOR ADMISSION PRO HAC VICE

TO THE HONORABLE JUDGE OF SAID COURT:

       Comes now Joshua Scheufler                                         , applicant herein, and

moves this Court to grant admission to the United States District Court for the Western District of

Texas pro hac vice to represent Juniper Networks, Inc.                            in this case, and

would respectfully show the Court as follows:


       1.      Applicant is an attorney and a member of the law firm (or practices under the name of)
               Quinn Emanuel Urquhart & Sullivan, LLP                   with offices at:

               Mailing address: 555 Twin Dolphin Dr., 5th Floor

               City, State, Zip Code: Redwood City, CA 94065

               Telephone: (650) 801-5000                    Facsimile: (650) 801-5100


       2.      Since     February 3, 2020                     , Applicant has been and presently is a

               member of and in good standing with the Bar of the State of California                   .

               Applicant's bar license number is 330462                                                 .


       3.      Applicant has been admitted to practice before the following courts:

               Court:                                       Admission date:
4.   Applicant is presently a member in good standing of the bars of the courts listed above,

     except as provided below (list any court named in the preceding paragraph before which

     Applicant is no longer admitted to practice):

     N/A




5.   I      have         have not previously applied to Appear Pro Hac Vice in this district

     court in Case[s]:

     Number:                              on the        day of                        ,         .

     Number:                              on the        day of                        ,         .

     Number:                              on the        day of                        ,         .

6.   Applicant has never been subject to grievance proceedings or involuntary removal

     proceedings while a member of the bar of any state or federal court, except as

     provided:
     N/A




7.   Applicant has not been charged, arrested, or convicted of a criminal offense or offenses,

     except as provided below (omit minor traffic offenses):

     N/A




8.   Applicant has read and is familiar with the Local Rules of the Western District of Texas

     and will comply with the standards of practice set out therein.
          9.     Applicant will file an Application for Admission to Practice before the United States

                 District Court for the Western District of Texas, if so requested; or Applicant has

                 co-counsel in this case who is admitted to practice before the United States District

                 Court for the Western District of Texas.

                 Co-counsel: B. Russell Horton of George Brothers Kincaid & Horton, LLP

                 Mailing address: 114 W 7th Ste., 1100 Norwood Tower

                 City, State, Zip Code: Austin, TX 78701

                 Telephone: (512) 495-1400


          Should the Court grant applicant's motion, Applicant shall tender the amount of $100.00 pro hac

vice fee in compliance with Local Court Rule AT-l(f)(2) [checks made payable to: Clerk, U.S. District

Court].

          Wherefore, Applicant prays that this Court enter an order permitting the admission of
Joshua Scheufler                          to the Western District of Texas pro hac vice for this case only.


                                                       Respectfully submitted,

                                                        Joshua Scheufler
                                                       [printed name of Applicant]
                                                                         pp


                                                       [signature of Applicant]


                                      CERTIFICATE OF SERVICE

          I hereby certify that I have served a true and correct copy of this motion upon each attorney of

record and the original upon the Clerk of Court on this the 21 day of        June                 , 2021 .

                                                        Joshua Scheufler
                                                       [printed name of Applicant]


                                                       [signature of Applicant]
                                    UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF TEXAS
                                           WACO DIVISION

  :628,QYHVWPHQWV//&GED%UD]RV                                 &DVH1R 6:20-cv-00812-ADA;
  /LFHQVLQJDQG'HYHORSPHQW                                                    6:20-cv-00813-ADA;
YV                                                                            6:20-cv-00814-ADA;
                                                                               6:20-cv-00815-ADA;
Juniper Networks, Inc.                                                         6:20-cv-00902-ADA;
                                                                               6:20-cv-00903-ADA

                                                             ORDER

       %(,75(0(0%(5('RQWKLVGD\WKHUHZDVSUHVHQWHGWRWKH&RXUWWKH0RWLRQIRU

$GPLVVLRQ3UR+DF9LFHILOHGE\ Joshua Scheufler                                                                    FRXQVHOIRU

Juniper Networks, Inc.                                              DQGWKH&RXUWKDYLQJUHYLHZHGWKHPRWLRQHQWHUV

WKHIROORZLQJRUGHU

       ,7,625'(5('WKDWWKH0RWLRQIRU$GPLVVLRQ3UR+DF9LFHLV*5$17('DQG

Joshua Scheufler                                     PD\DSSHDURQEHKDOIRI Juniper Networks, Inc.

LQWKHDERYHFDVH

                                    Joshua Scheufler
       ,7,6)857+(525'(5('WKDWLIKHVKH

KDVQRWDOUHDG\GRQHVRVKDOOLPPHGLDWHO\WHQGHUWKHDPRXQWRIPDGHSD\DEOHWRClerk, U.S.

District CourtLQFRPSOLDQFHZLWK/RFDO&RXUW5XOH$7O I  

                                                                                                                 21
       6,*1('WKLVWKHGD\RI




                                                                      UNITED STATES DISTRICT JUDGE
